I feel that I must in the main adhere to our opinion and judgment entered *Page 98 
herein on April 15th, 1941, because the same is in harmony with our opinions and judgments in the cases of Shaw v. Hamm,133 Fla. 722, 183 So. 19; Messer v. Lang, 129 Fla. 546, 176 So. 548; Ridgeway v. Reese, 100 Fla. 1304, 131 So. 136; Stateex rel. Dowling v. Butts, 111 Fla. 630, 149 So. 746; Ranger Realty Co. v. Miller, 102 Fla. 378, 136 So. 547. I can find no appreciable difference between the questions and legal principles involved here and those which were involved in the case of Shaw v. Hamm, supra.
It having been determined by the chancellor and being apparent from the record that the sale and purchase of the certificates and improvement liens were made in good faith by all the parties concerned, it follows that the defendants had the right to rely upon the enunciations of this Court in Shaw v. Hamm, supra, as a measure of their legal rights and liabilities.
In that case we upheld the sale of municipal certificates and improvement liens made in bulk for a small part of the aggregate face value of the certificates and improvement liens and declared that the certificates and improvement liens were acquired at a price of not more than thirteen cents (13c) on the dollar on the face value.
In the instant case the record shows that the certificates, subsequent and omitted taxes and so-called improvement liens were sold at 2.6% of the face value and that the sale and purchase as hereinbefore stated were made in good faith and in what the City Commission believed to be for the best interest of the municipality.
The record discloses that the so-called "improvement liens" were in fact "certificates of indebtedness" as contemplated and authorized by Chapter 6864, Acts *Page 99 
of 1915, Section 1906 R. G. S., 3016 C. G. L., et seq. The assignment involved here was not in pursuance of that statute. The record also shows indefinitely that the aggregate amount of the so-called improvement liens is $64,612.94 and therefore the face amount of each of such improvement certificates is ascertainable just as the face amount of each tax sale certificate is ascertainable. Therefore, the price paid for each certificate is ascertainable by application of the rule which we laid down in the case of Shaw v. Hamm, supra.
It is too well settled in this jurisdiction to require the citation of authorities, that the owner of property, tax lien certificates on which have been sold, is entitled to redeem from the holder of such certificates by paying such holder the actual amount which such holder paid for the certificates and liens, plus 8% interest on such amount. The same rule will apply to improvement lien certificates.
Therefore, it follows that when these liens were purchased by and delivered to the defendants, the owners of any property involved could redeem the certificates by paying to the purchaser and assignee thereof a sum equal to 2.6% of the face of the involved certificates, with interest thereon at 8%.
The owners had the right and could rely on the former decisions of this Court to demand surrender of their several certificates upon the payment to the purchasers and assignees of such stated pro-rata of the face value of such certificates.
I do not think the question of the legality of the so-called improvement liens involved here is controlled by our opinion and judgment in the case of Marshall v. C. S. Young Construction Company, et al., 94 Fla. 11, *Page 100 113 So. 565, because in that case the liens attempted to be sold had not matured. I think this case is ruled by the opinion and judgment in the case of Cochrane v. Town of Boca Raton, 112 Fla. 177, 150 So. 611, and the applicable statute, Section 3016 C. G. L. 1927, et seq. The power to tax and assess property is not involved here but here we have merely the question of the power of the City to sell and assign choses in action.
I concur in the view that the inclusion of the sale of the liens for omitted and subsequent taxes was ultra vires because of absence of specific authority in this particular case. And therefore, no title to such liens passed to the purchaser, and the liens for such subsequent and omitted taxes remain the property of the City.
The decree in effect requires the defendants to return all the certificates and evidences of lien to the City or else to account and pay to the City the full face value of all such certificates and evidences of liens.
It, therefore, follows that if the defendants have allowed property owners to redeem and have surrendered the certificates and evidences of liens to such property owners in consideration of the payment of a small part of the face amount of such certificates or liens, or have in good faith sold some of the choses in action so acquired for a small part of the face value, the City will, nevertheless, have a decree against the defendants for the face amount of such certificates and evidences of liens. This wouuld be contrary to equity and justice because the property owners were entitled to redeem the certificates from the holders and prior to the institution of this suit the holders *Page 101 
were prima facie at least vested with power and authority to accept redemption of, or to sell, those certificates and evidences of liens.
The property owners who have so redeemed and purchasers who have purchased from Burns have done so because the municipal authority made it possible for them to do so in the manner in which redemption and sales of choses in action have been accomplished. To allow the City to recover from defendants would be to allow the City to profit by its own wrong if the sale of certificates and evidences of liens to the defendants was invalid and would leave the defendants with no remedy. If the decree of the chancellor is to be affirmed in the main, it should certainly be modified so as not to require the defendants to account for certificates and evidences of liens which have been sold by appellant or have been redeemed by the property owners, in any amount greater than the amount which he received for such evidences of lien with interest thereon from the date of his sale of such evidences of liens.
TERRELL, J., concurs.
BROWN, C. J., CHAPMAN and ADAMS, J. J., dissent.